Citation Nr: 0900800	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-28 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asbestos related 
lung disease.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
diabetes mellitus.  

3.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1956 
to March 1958, from October 1961 to August 1962, and from 
August 1984 to May 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.   

In September 2008, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's first claim is for service connection for 
asbestosis.  He claims that he has developed this disability 
as a result of exposure to asbestos during active service.  A 
private examination report dated November 2005 is of record.  
This report indicates a diagnosis of asbestos related lung 
disease.  This diagnosis was made based upon pulmonary 
function test (PFT) results, a chest x-ray which was 
confirmed by "B-reading," and a reported history of 
asbestos exposure during civilian employment as solderer.  
However, the veteran has subsequently denied that he was ever 
employed as a solderer, or that he had any civilian asbestos 
exposure.  The Board notes, however, that this diagnosis of 
asbestosis is specifically predicated on the stated exposure 
history.  

In July 2007, a VA examination of the veteran was conducted.  
The examiner reviewed the medical evidence of record and 
offered the diagnosis that the veteran did not have asbestos 
related lung disease.  Upon review of all of the evidence of 
record, the Board believes that the way to resolve the 
question as to whether the veteran does, or does not, have an 
asbestos related lung disorder is to conduct an additional VA 
examination with full PFTs and a high contrast CT scan of the 
chest.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

With respect to the veteran's claim for diabetes mellitus, he 
asserts that during VA treatment he was prescribed high doses 
of Prednisone, which caused him to develop diabetes mellitus.  
Specifically, he indicates that he was originally prescribed 
the medication in May 2003.  The veteran also states that 
later in 2003 he was diagnosed with diabetes mellitus.  VA 
examination reports and medical opinions related to the 
diabetes mellitus claim do not appear to have involved review 
of the complete medical records from 2003.  Moreover, 
although the 2003 records are VA medical treatment records, 
they have not been placed in the veteran's claims file.  The 
August 2007 Statement of the Case indicates that evidence 
reviewed included "complete VA medical center's records," 
however the dates of the records in question are not 
indicated.  A note on the top of the claims file states 
"hospital file must go to BVA."  However no hospital file 
was forwarded.  After full review of the record, the Board 
does not believe that complete, if any, VA medical treatment 
records from 2003 related to the veteran's prescription of 
Prednisone, and his subsequent initial diagnosis of diabetes 
mellitus, have been reviewed by either the medical 
professionals rendering opinions, or the adjudication 
personnel.  The Board certainly cannot review the case 
without complete copies of these VA treatment records.  As 
such, remand is required to obtain these records. 

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board notes that the issue of TDIU is intertwined with 
the other issues on appeal.  As a result, review of the TDIU 
issue will be deferred until the development ordered below 
has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Request complete copies of all the 
veteran's VA medical treatment records 
from VA medical center (VAMC) Little 
Rock for the period of time from 
January 2003 to the present.  The 
records requested should include all 
records related to medications 
prescribed and diagnoses of diabetes 
mellitus.  All information obtained 
should be made part of the file.  

2.  The veteran should be accorded the 
appropriate examination for asbestos 
related lung disorders.  The report of 
examination should include a detailed 
account of all manifestations of lung 
disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Specifically:

*	PFTs should be conducted.  The 
examiner should include a narrative 
explanation as to the PFT results and 
whether they show obstructive, 
restrictive, or any respiratory 
defect, and if so if this is 
indicative of an asbestos related 
disorder.

*	A high contrast CT scan of the 
veteran's chest should be conducted 
and an opinion provided as to whether 
he has any asbestos related 
abnormalities.

The examiner is requested to indicate a 
diagnosis of any lung disorders found to 
be present and to indicate if any such 
disorders are asbestos related.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  Following the above, readjudicate 
the veteran's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued, and the veteran and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

